Citation Nr: 1712274	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ear disorder.
 
2.  Entitlement to service connection for rhinitis (claimed as sinusitis).

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2003 and from July 2006 to November 2007.  He also had additional service in the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that an issue on appeal was characterized by the RO as entitlement to service connection for a left ear contusion.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The Board also notes that the Veteran had appealed the portion of the February 2008 rating decision that denied entitlement to service-connected for gastroesophageal reflux disease (GERD).  However, in a May 2010 rating decision, the RO granted service connection for GERD.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

In addition, the Veteran appears to have perfected an appeal as to the issue of entitlement to an increased evaluation for his service-connected anxiety disorder, not otherwise specified (NOS).  However, he later withdrew the appeal in September 2013, and the issue was never certified to the Board.  Therefore, that issue is not currently before the Board, and no further consideration is necessary.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from June 2009 to August 2013 and Physical Evaluation Board records received in February 2013.  

The Board also notes that additional medical records were associated with the claims file since the most recent statements of the case.  However, in March 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for rhinitis (claimed as sinusitis), a remand is necessary to obtain a VA medical opinion.  The Veteran was afforded a VA general examination in January 2008 during which he was diagnosed with chronic rhinitis; however, no medical opinion was provided regarding the etiology of the disorder.  

The Veteran has contended that his rhinitis is due to exposure to environmental hazards during his service in the Gulf War, to include microwave radiation.  See October 2007 claim.  His service personnel records show that he served on active duty in Iraq from September 2006 to October 2007.  In addition, an October 2007 service treatment record noted that the Veteran deployed to Camp Liberty in Iraq and had a high likelihood of exposure to excessive heat, dust, sand, noise, vibration, smoke, burning trash and feces, unsanitary conditions, local populace and diseases, insects, urine and feces, industrial pollution, vehicle exhaust, and petroleum products.  It was also noted that the Veteran reported exposure to microwave radiation.  Moreover, an October 2007 post-deployment health assessment noted that the Veteran was referred to an ear, nose, and throat specialist (ENT) for an evaluation after complaining of a runny nose.  Therefore, a remand is necessary to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim for service connection for a left ear disorder, a remand is also necessary to obtain a VA examination.  In this regard, the Veteran has reported that he has left ear hearing loss and intolerance to loud noises as a result of an injury sustained during his active duty service. See, e.g., January 2008 VA examination.  An October 24, 2007, in-service audiogram shows a left ear puretone threshold of 40 decibels at 4000 Hertz; however, subsequent VA examinations do not show left ear hearing loss for VA purposes.  See, e.g., September 2010, September 2012, and December 2012 VA examinations.  The VA medical opinions of record do not address the October 2007 audiogram, and it is unclear whether the audiometric results represented acute hearing loss or a chronic disability that later resolved.  Therefore, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for PTSD, the Veteran was most recently afforded a VA examination in November 2012.  The examiner determined that the Veteran did not satisfy the criteria for a diagnosis of PTSD; however, the examiner's supporting rationale appears internally inconsistent.  In this regard, the examiner indicated that the Veteran did not report or demonstrate any signs or symptoms of PTSD, but also stated that the Veteran reported anxiety, irritability, and hypervigilance.  Moreover, effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, the Veteran's claim was certified to the Board on November 6, 2015; therefore, the regulations pertaining to the DSM-V are for application.  However, the Board notes that the VA examinations of record do not address the DSM-V criteria.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for a skin disorder, the Veteran was afforded a VA general examination in January 2008.  The examiner reported that a physical examination of the Veteran showed no evidence of a skin condition.  However, the Board notes that subsequent VA medical records show ongoing treatment for skin disorders.  See, e.g., February 2008, April 2010, and April 2013 VA medical records.  In addition, the Veteran's service treatment records from his period of active duty service note complaints of skin rashes.  See, e.g., September 2007 health record.  Therefore, a remand is necessary to obtain a VA examination and medical opinion.  

The Board also notes that a January 2006 individual sick slip indicated that the Veteran received treatment for a skin allergy.  However, it is unclear whether the Veteran was on active duty, active duty for training (ACDUTRA), or inactive duty for training at that time.  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state or territory. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).
 
Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.  Accordingly, the Board also finds that additional development is needed to verify the Veteran's military service.  

Furthermore, the Veteran's service treatment records indicate that he received mental health treatment during his service in Iraq.  On remand, the AOJ should contact all appropriate repositories for clinical mental health records, which are often kept separately from service treatment records.

The Board further notes that the Veteran's VA medical records dated prior to June 2009 appear incomplete.  In this regard, a VA active problem list indicates that the Veteran was diagnosed with unilateral hearing loss on December 8, 2008.  In addition, a July 2008 VA medical record noted that the Veteran was referred for an audiometry evaluation.  However, the VA medical records dated in December 2008 that are currently associated with the claims file appear to be limited to mental health treatment records.  

Moreover, the Veteran's VA medical records note that he was prescribed psychiatric medication in March 2008, and that he was admitted for a psychiatric disorder on April 20, 2007.  See, e.g., May 2009 VA prescription profile; August 2008 VA primary care note.  However, the underlying treatment records do not appear to be associated with the claims file.  The Board also notes that an August 2008 VA medical record indicated that the Veteran underwent an evaluation for PTSD at the Miami VA Medical Center (VAMC); however, records from that facility do not appear to be associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  

Lastly, the Veteran submitted private mental health treatment records from a Dr. C.P.M. (initials used to protect privacy).  However, the handwritten records were largely illegible and could not be translated.  On remand, the AOJ should afford the Veteran the opportunity to submit legible treatment reports.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran that the handwritten mental health treatment records from Dr. C.P.M. (initials used to protect privacy) are largely illegible and offer him the opportunity to submit legible treatment reports.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for rhinitis, a skin disorder, a left ear disorder, and PTSD that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the Miami VAMC; the San Juan VAMC and Ponce OPC dated prior to June 2009; a December 2008 audiology record; any records of hospitalization dated in April 2007; and any other records dated from August 2013 to the present. 

3.  The AOJ should contact the appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of active duty from July 2006 to November 2007.  

The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

4.  The AOJ should contact the appropriate entities to verify the dates of any periods of active duty, ACDUTRA, and INACDUTRA that the Veteran had in the Puerto Rico National Guard in January 2006.

The AOJ should also verify whether the period of service was "full-time duty" ordered under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505, or whether he was ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401. 

5.  The AOJ should take all appropriate steps to verify the Veteran's claimed exposure to microwave non-ionizing radiation during his active duty service from July 2006 to November 2007.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any rhinitis that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has rhinitis that manifested during active service or is otherwise causally or etiologically related to his active service, to include any environmental exposure or symptomatology therein.   

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of rhinitis (see, e.g., January 2008 VA examination; December 2010 VA medical record); 2) the October 2007 post-deployment health assessment that noted the Veteran reported a runny nose and was referred for an ENT evaluation; and 3) the January 2008 VA general examination. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current skin disorders.  It should be noted that multiple diagnoses of skin disorders appear in the record, to include: dermatitis (December 2008 VA primary care note); urticaria (April 2010 VA primary care note); and nummular eczema (October 2012 VA dermatology note).

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, to include any environmental exposure or symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any left ear hearing loss that may be present.  To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service for VA purposes.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should determine whether the Veteran has a current left ear disorder, to include any hearing loss. 

For each diagnosis identified other than hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active service, to include any injury or symptomatology therein.

If left ear sensorineural hearing loss is diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's active service.  

If left ear sensorineural hearing loss is not diagnosed, the examiner should address the October 2007 in-service audiogram results and discuss whether any left ear hearing loss was acute or resolved.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develop from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering his or her opinion, the examiner should consider the following: 1) the September 2007 service treatment record that noted an assessment of an open wound of the left tympanic membrane; 2) the October 24, 2007, audiogram that noted a left ear puretone threshold of 40 decibels at 4000 Hertz; 3) the October 2007 service treatment record that noted the Veteran complained of hearing loss; and 4) the VA examination findings and opinions of record, including the January 2008, September 2010, September 2012, and December 2012 VA examinations. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine whether the Veteran currently has PTSD or has had PTSD at any time during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner is advised that the Veteran is already service-connected for an anxiety disorder, not otherwise specified.

The AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor. 

If the examiner determines that the Veteran does not have a current diagnosis of PTSD, he or she should provide a rationale that addresses the other evidence of record that notes the Veteran had symptoms consistent with PTSD.  See, e.g., January 2012 and August 2013 VA medical records.  To the extent possible, the examiner should address whether the Veteran had PTSD and it resolved or if these assessments were incorrect.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

11.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




